BOWEN, Presiding Judge.
Charles Thomas Phillips was indicted and convicted for rape in the first degree in violation of Alabama Code 1975, § 13A-6-61. He was sentenced as an habitual offender to life without parole.
The only issue raised on appeal is whether the trial court properly admitted evidence of four prior convictions for sentencing purposes under the Habitual Felony Offender Act. These same prior convictions were used to enhance Phillips’ sentences for his convictions for the murder of Henry Bearden and the attempted murder of Walter Sharp. Phillips v. State [6 Div. 96, August 14, 1984] (Ala.Cr.App.1984). In those cases which were consolidated at trial and on appeal, we found no reversible error in the sentencing process.
*458Here, appellate counsel states that the issue in this case is the same issue presented in the appeal of the murder and attempted murder convictions and requests this Court to consider the brief filed in that cause with reference to the sentencing hearing.
Therefore, the judgment of the circuit court is affirmed on authority of Phillips v. State [Ms. 6 Div. 96, August 14, 1984] (Ala.Cr.App.1984).
AFFIRMED.
All Judges concur.